               Case 3:19-bk-33711-SHB                           Doc 5 Filed 11/18/19 Entered 11/18/19 17:20:08                           Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Michael Lee Brown
                           First Name                       Middle Name              Last Name

 Debtor 2                  Cathlyn Jean Brown
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bridgecrest                                          Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2008 Chevy Silverado 1500 2WD                            Reaffirmation Agreement.
    property       116,500 miles                                            Retain the property and [explain]:
    securing debt: Regular Cab                                            Debtors will continue to make payments


    Creditor's         Smart Finance Inc.                                   Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        2011 Nissan Versa Hatchback S                     Reaffirmation Agreement.
    property              136,617 miles                                     Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-33711-SHB                              Doc 5 Filed 11/18/19 Entered 11/18/19 17:20:08                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Michael Lee Brown
 Debtor 2      Cathlyn Jean Brown                                                                    Case number (if known)


 Lessor's name:               Progressive Leasing                                                                             No

                                                                                                                              Yes

 Description of leased        Lease to Own Furniture (Bed & Chair)
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Lee Brown                                                        X /s/ Cathlyn Jean Brown
       Michael Lee Brown                                                               Cathlyn Jean Brown
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 18, 2019                                                Date    November 18, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:19-bk-33711-SHB         Doc 5 Filed 11/18/19 Entered 11/18/19 17:20:08             Desc
                               Main Document     Page 3 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                               Eastern District of Tennessee

     IN RE:                                              * CASE NO.:
                                                         *
     Michael Lee Brown,                                  *
     and                                                 * CHAPTER: 7
     Cathlyn Jean Brown,                                 *
                                                         *
            Debtors                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtors'
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office                              Michael & Cathlyn Brown
Howard H. Baker, Jr., U.S. Courthouse              721 Montvale Road
800 Market Street Ste 114                          Maryville, TN 37803
Knoxville, TN 37902

Bridgecrest                                        Progressive Leasing
formerly Drive Time                                256 W. Data Drive
PO Box 29018                                       Draper UT 84020
Phoenix AZ 85038

Smart Finance Inc.
8413 Kingston Pike
Knoxville TN 37919


                                     Dated: 11/18/2019

                                             /s/ Zachary S. Burroughs 025896
                                             Zachary S. Burroughs 025896,
                                             Attorneys for Debtors
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
